Title: From George Washington to Brigadier General William Thompson, 11 December 1776
From: Washington, George
To: Thompson, William

 

Dr Sir
Trenton Falls Decemr 11th 1776

Being desirous of effecting an Exchange of Prisoners as far as circumstances will admit of, I shall be much obliged by your transmitting to me by the earliest Opportunity, the Names and Ranks of the Officers who were released on parole by Genl Carleton. I presume you have a List in which they are specified, and without which, I cannot point out to Genl Howe, the Officers who should be discharged from their Paroles in lieu of those who have been & will be sent in by us. I am Dr Sir with great respect Yr Most Obedt Servt

Go: Washington


P.S. Your Exchange for Govr Franklyn, has been proposed to Genl Howe, who has returned no Answer as yet.

